ORDER

PER CURIAM.
Appeal from (1) convictions following a jury trial of robbery in the first degree (§ 569.020, RSMo 1986) and of murder in the second degree (§ 565.021.1, RSMo 1986), for which appellant was sentenced to concurrent terms of 25 years and life imprisonment, and of armed criminal action (§ 571.015.1, RSMo 1986), for which he was sentenced to a consecutive term of ten years; and (2) the denial, after an eviden-tiary hearing, of his motion under Rule 29.15, V.A.M.R., by which appellant sought to vacate these convictions and sentences. These appeals are consolidated pursuant to Rule 29.15(i) into a single action.
Judgments of convictions and sentences affirmed. Rule 30.25(b). Judgment denying Rule 29.15 motion affirmed. Rule 84.-16(b).